

COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Harrison, 2012
    ONCA 667

DATE: 20121002

DOCKET: C54370

Sharpe, Gillese and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Michael Harrison

Appellant

Stephanie Heyens, for the appellant

Lisa Csele and Nick Devlin, for the respondent

Heard: October 1, 2012

On appeal from the conviction and the sentence imposed on
    May 10, 2011 by Justice Bruce Young of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant submits with respect to both conviction and entrapment
    that the trial judges findings were unreasonable, that he misapprehended
    material evidence and that his reasons were inadequate.

[2]

We disagree.

[3]

Following a conversation in which coded language commonly used in drug
    deals was used, the appellant met the undercover officer as agreed. No
    transaction was consummated but there was clearly evidence to support the trial
    judges finding that the appellant agreed to sell the officer heroin.

[4]

We do not accept the submission that the trial judges failure to
    explain why the appellants behaviour after he got into the car and the fact
    that the appellant was not in possession of drugs when arrested is fatal to the
    conviction. The trial judge explicitly found that the appellant was not
    credible and specifically rejected the appellants description of what happened
    at the relevant time.

[5]

Perhaps the trial judge could have said more but, given the nature of
    the issues posed, the reasons are adequate to explain to the appellant and to
    this court why he was convicted.

[6]

In our view, the decision of this court in
R. v. Imoro,
[2010]
    ONCA 122, affd [2010] 3 S.C.R. 62 is fatal to the appellants argument on entrapment.
    As in
Imoro
, there was an initial call that can properly be
    characterized as investigatory, followed by a face to face meeting where, on
    the finding of the trial judge, conduct amounting to trafficking occurred, namely,
    the appellant agreed to the complete drug deal discussed on the telephone.

[7]

Accordingly, the appeal is dismissed.

